                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DMSION
                                  No. 7:15-CR-2-D


UNITED STATES OF AMERICA                    )
                                            )
                                            )
                  v.                        )              ORDER
                                            )
ANTHONY JEROME MCLEAN,                      )
                                            )
                         Defendant.         )


       On June 22, 2020, Anthony Jerome McLean ("McLean" or "defendant'') moved pro se for

compassionate release under the First Step Act ("First Step Act"), Pub. L. No. 115-391, § 603(b),

132 Stat. 5194, 5238-41 (2018) (codified as amended at 18 U.S.C. § 3582) and filed an exhibit in

support [D.E. 422]. On August 12, 2020, McLean, th.rough counsel, filed a memorandum in support

[D.E. 426]. On August 25, 2020, the government responded in opposition and filed an exhibit in

support [D.E. 428, 429]. On August 31, 2020, McLean replied [D.E. 432]. As explained below, the

court denies McLean's motion.

                                                I.

       On November 10, 2015, with a written plea agreement, McLean pleaded guilty to engaging

in a criminal enterprise. See [D.E. 262, 264]. On April 12, 2016, the court held McLean's

sentencing hearing and adopted the facts as set forth in the Presentence Investigation Report

("PSR"). See [D.E. 338, 344]. The court determined McLean's total offense level to be 36, his

-criminal history category to be II, and his advisory guideline range to be 210 to 262 months'

imprisonment. See PSR [D.E. 338] ,r 92. After granting the government's downward departure

motion and thoroughly considering all relevant factors under 18 U.S.C. § 3553(a), the court



           Case 7:15-cr-00002-D Document 457 Filed 06/15/21 Page 1 of 7
sentencedMcLeanto 168months' imprisonment. See [D.E. 341,344,345]. McLeandidnotappeal.

       On December 21, 2018, the First Step Act went_into effect. See First Step Act, 132 Stat. at

5249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted all administrative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

arequestbythewardenofthedefendant'sfacility, whichever is earlier." 18 U.S.C. § 3582(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

under section3582(c)(l)(A), acourtmustconsultthe sentencing factors in 18 U.S.C. § 3553(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples of extraordinary and compelling reasons, including: (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term. (whichever is less), (C) family circumstances, or (D) another



                                                  2

           Case 7:15-cr-00002-D Document 457 Filed 06/15/21 Page 2 of 7
    extraordinary and compelling reason. See U.S.S.G. § 1B 1.13 cmt. n.1. 1 Application note 2 states


           1
               Application note 1 to U.S.S.G. § 1B1.13 states in full:

           1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
                   requirements of subdivision (2), extraordinary and compelling reasons exist
                   under any of the circumstances set forth below:

                   (A) Medical Condition of the Defendant.-

                           (i) The defendant is suffering from a terminal illness (i.e., a serious and
                               advanced illness with an end oflife trajectory). A specific prognosis
                               of life expectancy (i.e., a probability of death within a specific time
                               period) is not required. Examples include metastatic solid-tumor
\                              cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                               disease, and advanced dementia.

                           (ii) The defendant is-

                                 (I) suffering from a serious physical or medical condition,

                                 (II) suffering from a serious functional or cognitive impairment,
                                      or

                                 (Ill) experiencing deteriorating physical or mental health because
                                      of the aging process,

                                that substantially diminishes the ability of the defendant to
                                provide self-care within the environment of a correctional facility
                                and from which he or she is not expected to recover.

                     (B) Age of the Defendant-The defendant (i) is at least 65 years old; (ii)
                          is experiencing a serious deterioration in physical or mental health
                          because ofthe aging process; and (iii) has served at least 10 years or 75
                          percent of his or her term of imprisonment, whichever is less.

                     (C) Family Circumstances.-

                          (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                             child or minor children.

                          (ii) The incapacitation of the defendant's spouse or registered partner
                             when the defendant would be the only available caregiver for the
                             spouse or registered partner.

                                                        3

                 Case 7:15-cr-00002-D Document 457 Filed 06/15/21 Page 3 of 7
 that "an extraordinary and compelling reason need not have been unforeseen at the time of

 sentencingtowarrantareductioninthetermofimprisonment." U.S.S.G. § lBl.13 cmt.n.2. Thus,

the fact "that an extraordinary and compelling reason reasonably could have been known or

anticipated by the sentencing court does not preclude consideration for a reduction under this policy

 statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

statement." U.S.S.G. § lBl.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

updated U.S.S.G. § lBl.13 to account for the First Step Act. Accordingly, section lBl.13 does not

provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

 3582(c)(l)(A). See,~ United States v.      IDm 997 F.3d 181, 186 (4th Cir. 2021); United States
                                                                        )
v. Kibble, 992 F.3d 326, 330-31 (4th Cir. 2021); United States v. McCoy, 981 F.3d 271, 280-84

(4th Cir. 2020). Rather, "[section] lBl.13 only applies when a request for compassionate release

is made upon motion of the Director of the [BOP]." Kibble, 992 F.3d at 330-31. Nevertheless,

section lBl.13 provides informative policy when assessing an inmate's motion, but a court

independently determines whether "extraordinary and compelling reasons" warrant a sentence

reduction under 18 U.S.C. § 3582(c)(l)(A)(i). See IIlgb.. 997 F.3d at 186; McCoy, 981 F.3d at 284.

In doing so, the court consults not only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. §

3582(c)(l)(A) and the section 3553(a) factors. See,~, McCoy, 981 F.3d at280-84; United States


                (D) Other Reasons.-As determined by the Director of the Bureau of
                      Prisons, there exists in the defendant's case an extraordinary and
                      compelling reason other than, or in combination with, the reasons
                   ·. described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n.1.

                                                 4

            Case 7:15-cr-00002-D Document 457 Filed 06/15/21 Page 4 of 7
v. Jones, 980 F.3d 1098, 1101--03 (6th Cir. 2020); United States v. Gunn, 980 F.3d 1178, 1180-81

(7th Cir. 2020); United States v. RY!fin, 978 F.3d 1000, 1007--08 (6th Cir. 2020); United States v.

Brooker, 976 F.3d228, 237-38 (2d Cir. 2020); United States v. Clark, No. 1:09cr336-1, 2020 WL

1874140, at *2 (M.D.N.C. Apr. 15, 2020) (unpublished).

       On May 5, 2020, McLean.claims he submitted a compassionate release request to the warden,

but received no response. See [D.E. 426] 1-2; [D.E. 422-1]; [D.E. 432] 1. The government has

invoked section 3582's exhaustion requirement. See [D.E. 428] 14-15; United States v. Alam, 960

F.3d 831, 833-34 (6th Cir. 2020).2 Nonetheless, the court assumes without deciding that McLean

has exhausted hi9 admjnjstrative remedies and addresses McLean's claim on the merits.

       McLean seeks compassionate release pursuant to section 3582(c)(l)(A). In support of his

request, McLean.cites the COVID-19 pandemic, his age (36), and his medical conditions, including

severe asthma, hypertension, and pre-diabetes. See [D.E. 422] 3-4; [D.E. 426] 3; [D.E. 429]; [D.E.

432] 1-2. McLean also cites the conditions at FCI Forrest City, his rehabilitation efforts, that he has

served over 30 percent of his sentence, and his release plan. See [D.E.422] 3-5; [D.E. 426] 5-7.

       As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering
                         I
                                 from a serious physical or medical condition ... from which he or

she is not expected to recover." U.S.S.G. § lBl.13 cmt. n.l(A)(ii). Although McLean states that

he suffers from severe asthma, hypertension, and pre-diabetes, he has not demonstrated that he is not

going to recover from these conditions or that they cannot be treated while McLean serves his

sentence. Accordingly, reducing McLean's sentence is not consistent with application note l(A).


       2
          The Fourth Circuit has not addressed whether section 3582' s exhaustion requirement is a
jurisdictional or claims-processing requirement. The court assumes without deciding that the
requirement is a claims-processing rule, and that the government must ''properly invoke" the rule
for this court to enforce it. See~ 960 F.3d at 833-34.

                                                  5

           Case 7:15-cr-00002-D Document 457 Filed 06/15/21 Page 5 of 7
See 18 U.S.C. § 3582(c)(l)(A).

        As for the "other reasons" policy statement, the court assumes without deciding that the

COVID-19 pandemic, McLean's medical conditions, age, rehabilitation efforts, that he has served

over 30 percent ofhis sentence, and his release plan are extraordinary and compelling reasons under

section 3582(c)(l)(A). Cf. United States v. Rai~ 954 F.3d 594, 597 (3d Cir. 2020) ("[T]he mere

existence of COVID-19 in society and the possibility that it may spread to a particular prison alone

cannot independentlyjustify compassionate release, especially considering BOP' s statutory role, and

its extensive and professional efforts to curtail the virus's spread."). Even so, the section 3553(a)

factors counsel against reducing McLean's sentence. See IIlgh, 997 F.3d at 187-91; Kibble, 992

F.3d at 331-32; United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020); Clark, 2020 WL

1874140, at *3-8.

       McLean is 36 years old and engaged in terrible, violent criminal conduct between January

and December 2014. See PSR ,r,r 36-49. McLean directed the MOB street gang's drug trafficking

operations in Clarkton and Whiteville, North Carolina. See id. McLean was responsible for the

distribution of 0.3076 grams of heroin, 27.64 grams of cocaine, and 9.74 grams of

metbmnphetamine. See id. ,r 49. McLean participated in the attempted murder of Houston Smith,

a rival drug dealer and gang member, and planned the shooting of another. See id. ,r,r 42, 44, 46, 49.

McLean is a recidivist with convictions for unauthorized use of a motor vehicle, possession of

marijuana, possession with intent to sell and deliver marijuana, giving, lending, or borrowing a

license plate, and fictitious information to an officer. See id. ,r,r 54--58. McLean also has performed
                                                                                                 f
poorly on supervision. See id. ,r,r 54, 56. Although McLean has taken some positive steps while

incarcerated on his federal sentence, he has sustained disciplinary infractions for destroy/dispose

item-search and possessing a hazardous tool (i.e., a cell phone). See [D.E. 422] 3; [D.E. 426] 6-7;

                                                  6

           Case 7:15-cr-00002-D Document 457 Filed 06/15/21 Page 6 of 7
item-search and possessing a hazardous tool (i.e., a cell phone). See [D.E. 422] 3; [D.E. 426] 6-7;

[D.E. 428-1]. The court views the possession of a cell phone in custody as serious misconduct. Cf.

United States v. Melton, 761 F. App'x 171, 172-78 (4th Cir. 2019) (per curiam) (unpublished).

       The court has considered McLean's exposure to COVID-19, his medical conditions, age,

rehabilitation efforts, that he has served over 30 percent of his sentef?.ce, and his release plan. Cf.

P~per v. United States, 562 U.S. 476, 480-81 (2011); High. 997 F.3d at 187-91; United States v.

McDonald, 986 F.3d 402, 412 (4th Cir. 2021 ); United States v. Martin, 916 F.3d 389, 398 (4th Cir.

2019). Having considered the entire record, the steps that the BOP has taken to address COVID-19,

the section 3553(a) factors, McLean's arguments, the government's
                                                              _,
                                                                  persuasive response, McLean's

serious misconduct in prison, McLean's terrible criminal behavior, and the need to punish McLean

for his terrible criminal behavior, to incapacitate McLean, to promote respect for the law, to deter

others, and to protect society, the court declines to grant McLean's motion for compassionate release.

See,~ Chavez-Meza v. United States, 138 S. Ct. 1959, 1966-68 (2018); High, 997 F.3d at

187-91; Ryffin, 978 F.3d at 1008--09; Chambliss, 948 F.3d at 693-94; United States v. Hill, No.

4:13-CR-28-BR, 2020 WL 205515, at *2 (E.D.N.C. Jan. 13, 2020) (unpublished), aff'd, 809 F.

App'x 161 (4th Cir. 2020) (per curiam) (unpublished).

                                                  II.

       In sum, the court DENIES McLean's motion for compassionate release [D.E. 422].

       SO ORDERED. This...!½: day of June 2021.



                                                           lsc.DEVERm
                                                           United States District Judge




                                                  7

            Case 7:15-cr-00002-D Document 457 Filed 06/15/21 Page 7 of 7
